office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb presp-126659-15 uilc date january to ------------------ ----------------------------------------- area_counsel tax exempt government entities division counsel from stephen b tackney deputy associate chief_counsel employee_benefits tax exempt government entities subject testing otherwise excludable employees this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue you have asked whether certain positions related to the definition of otherwise excludable employees used for purposes of coverage testing under sec_410 and computing the actual_deferral_percentage adp under sec_401 are supportable specifically you have asked whether it is a permissible application of the statutory and regulatory provisions to treat the population of excludable employees for these purposes as comprising employees participating in the plan for any period during which the participant has not attained age or completed year_of_service and for any subsequent period ending on the earlier of a the first day of the next plan_year after attaining age and completing year_of_service or b months after satisfying those requirements we conclude that this is a permissible application of the relevant statutory and regulatory provisions although not the only acceptable application of those relevant provisions background presp-126659-15 sec_410 provides that participation in a plan cannot be conditioned on the employee completing a period_of_service with the employer maintaining the plan that extends beyond the later of the employee’s attainment of age or completion of year_of_service sec_410 provides that a plan is treated as not meeting the requirements of sec_410 unless it provides that an employee who has satisfied the minimum_age_and_service_requirements of such paragraph commences participation in the plan no later than the earlier of the first day of the next plan_year after satisfying such requirements or months after satisfying such requirements sec_410 provides that a plan must satisfy certain minimum coverage requirements for example sec_410 provides that a plan satisfies the minimum coverage requirements if it benefits at least of the employer’s nonhighly compensated employees nhces in determining if a plan meets the minimum coverage requirements certain employees are disregarded sec_410 provides that employees not meeting a plan’s minimum_age_and_service_requirements are disregarded sec_410 provides that an employee is not treated as meeting the age and service requirements described in sec_410 until the first date on which under the plan any employee with the same age and service would be eligible to commence participation in the plan sec_410 provides that if a plan covers employees not meeting the minimum age or service requirements of sec_410 and the plan satisfies the minimum coverage requirements of sec_410 separately with respect to such employees then such employees may be excluded that is two coverage tests are performed one basing the calculation on plan participants who are not required to be covered by the plan because they have not reached age and completed year_of_service otherwise excludable employees and a second based on all other plan participants non-excludable employees sec_401 allows an employer to exclude from the adp_test nhces who have not met the minimum_age_and_service_requirements of sec_410 if the employer applies sec_410 in determining whether the plan meets the coverage requirements of sec_410 sec_1_410_b_-6 provides that an employer may treat a plan benefitting otherwise excludable employees as two plans one for the otherwise excludable employees and one for the other employees benefitting under the plan sec_1_410_b_-6 also provides that the effect of this rule is that employees who would be excludable but for the fact that the plan does not apply the greatest permissible minimum age and service conditions may be treated as excludable employees with respect to the plan sec_1_410_b_-7 similarly provides for disaggregation and separate testing of plan populations consisting of employees who have satisfied the plan’s age and service conditions but not the greatest minimum age and service conditions permitted under presp-126659-15 sec_410 and employees who have satisfied the greatest minimum age and service conditions permitted under sec_410 sec_1_401_k_-2 provides that if a sec_401 plan covers employees before they have completed the minimum_age_and_service_requirements of sec_410 and the plan applies sec_410 in determining if it meets the minimum coverage requirements of sec_410 then the plan can either perform one adp_test pursuant to sec_401 or perform two adp tests one on each group of participants determined under sec_410 for example assume a plan with a calendar-year plan_year allows employees to make elective_deferrals immediately upon hire and an employee aged is hired on date in performing the minimum coverage and adp tests for plan_year pursuant to sec_410 the employee is in the otherwise excludable_employee group you have asked whether it is an acceptable application of the statutory and regulatory provisions to also treat the employee as remaining in the otherwise excludable_employee group for an additional year until based on statutory and regulatory authority to exclude an employee until the earlier of the first day of the first plan_year or months after the employee attained age and completed year_of_service analysis sec_410 describes the covered employees that may be tested separately the otherwise excludable employees as those not meeting the minimum_age_and_service_requirements of sec_410 for this purpose one could argue that the reference to the applicable minimum_age_and_service_requirements of sec_410 incorporates the provisions of sec_410 since an employer is not required to make the employee eligible immediately upon reaching age and year_of_service but rather may apply a waiting_period of up to the earlier of months or the first day of the plan_year after meeting the requirements under this reading the time an employee remains an otherwise excludable_employee would be extended beyond age and year_of_service to include the period ending on the earlier of the first day of the next plan_year or the date that is months after initially meeting the age and service requirements sec_1_410_b_-7 issued in describes otherwise excludable employees as employees who satisfy age and service conditions under the plan that are lower than the greatest minimum age and service conditions permissible under sec_410 emphasis added similar language is used in sec_1_410_b_-6 the use of the word greatest together with reference to sec_410 which includes the statutory entry dates of sec_410 can be read to mean that employees are in the otherwise-excludable- employee group until completion of the sec_410 period to the extent a statute or regulation interpreting the statute is ambiguous it is appropriate to consider legislative_history the legislative_history accompanying presp-126659-15 sec_410 which was added by tamra effective for plan years beginning after date includes this statement for purposes of the separate testing of excludable employees employees who have not attained the statutorily permitted entry dates may be considered excludable employees h_r rep no this provides further support for the proposed application of the statutory language the special rule in sec_401 for early participation requires the employer to use sec_410 in order to take advantage of the rule that nhces who have not met the minimum_age_and_service_requirements of sec_410 are excluded from the adp_test since sec_401 both requires the use of sec_410 and uses the same terms to partition groups of employees it follows that the same cut-off points should be used in defining the testing populations in other words if an employee is an otherwise excludable_employee under sec_410 until the applicable sec_410 date then an nhce is excluded from the adp_test until the same date see general explanation of tax legislation enacted in the 104th congress jcs-12-96 date pp for an explanation of sec_401 sec_1_410_b_-6 provides how separate testing under sec_410 works and in illustrating these rules example in sec_1_410_b_-6 defines the group of otherwise excludable employees as those who either do not have year_of_service or are not at least age this example does not explicitly provide that the sec_410 period is tacked on to age and year_of_service to keep employees in the otherwise excludable_employee group and therefore does not expressly support that proposition however the example could be read as not contrary to the conclusion in this memo because arguably there are insufficient facts to determine if it addresses the issue conclusion it is an acceptable application of the statutory and regulatory provisions to treat the population of otherwise excludable employees for purposes of coverage testing under sec_410 and performing the adp_test under sec_401 as including employees participating in the plan who have not satisfied the sec_410 period applicable to them meaning through the earlier of the date months after the participant attains age and complete sec_1 year_of_service or the first day of the first plan_year after the participant attains age and complete sec_1 year_of_service we note that there are other readings that may also be acceptable applications of the statutes and regulations for example one could take the position that a covered_employee is an otherwise excludable_employee only until the date on which he or she attains age and complete sec_1 year_of_service that is no period is tacked on to the maximum age and service conditions specified in sec_410 or a covered_employee is an otherwise excludable_employee for the period through the date on which he or she attains age and complete sec_1 year_of_service and any additional waiting_period specified in the plan before an employee who has satisfied the plan’s minimum_age_and_service_requirements actually enters the plan that is the plan’s waiting_period if any and only the plan’s waiting_period if any is tacked on to the maximum age and presp-126659-15 service conditions specified in sec_410 ------------------------------------------------------ --------------------------------------------------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
